Exhibit 10.27
 
NEW FOCUS, INC.
 
2000 STOCK OPTION PLAN
 
STOCK OPTION AGREEMENT
 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
 
1.
 
NOTICE OF STOCK OPTION GRANT

 
R. Clark Harris
[Address]
 
You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:
 
Date of Grant
  
November 14, 2001

--------------------------------------------------------------------------------

Vesting Commencement Date
  
October 10, 2001

--------------------------------------------------------------------------------

Exercise Price per Share
  
$3.70

--------------------------------------------------------------------------------

Total Number of Shares Granted
  
1,500,000

--------------------------------------------------------------------------------

Total Exercise Price
  
$5,550,000.00

--------------------------------------------------------------------------------

Type of Option:
  
___    Incentive Stock Option
    
  X      Nonstatutory Stock Option
Term/Expiration Date:
  
November 13, 2012

--------------------------------------------------------------------------------

 
Vesting Schedule:
 
This Option shall be exercisable, in whole or part, according to the following
vesting schedule:
 
20% of the Shares subject to the Option shall vest as of the Vesting
Commencement Date, and 1/60th of the Shares subject to the Option shall vest
each month thereafter, subject to the Optionee continuing to be a Service
Provider on such dates.



1



--------------------------------------------------------------------------------

 
Termination Period:
 
This Option may be exercised for a period of ninety (90) days after Optionee
ceases to be a Service Provider; provided, however, that (i) in the event of
Optionee’s termination following a Good Reason Event (as defined in Section 7
below), a change of control (as defined in Section 7 below) or a Buy-Side Event
(as defined in Section 7 below), or (ii) upon the death or Disability of the
Optionee, this Option may be exercised for twelve months after Optionee ceases
to be a Service Provider. Notwithstanding the foregoing, in no event shall this
Option be exercised later than the Term/Expiration Date as provided above.
 
I.
 
AGREEMENT

 
1.    Grant of Option.
 
The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) an option
(the “Option”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Plan, which is
incorporated herein by reference. Subject to Section 15(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
shall prevail.
 
If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).
 
2.    Exercise of Option.
 
(a)  Right to Exercise.    This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.
 
(b)  Method of Exercise.    This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Stock Administrator of the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
 
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.



2



--------------------------------------------------------------------------------

 
3.    Method of Payment.
 
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:
 
(a)  cash; or
 
(b)  check; or
 
(c)  consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
 
(d)  surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares.
 
4.    Non-Transferability of Option.
 
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
 
5.    Term of Option.
 
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
 
6.    Acceleration of Vesting.
 
(i)  Acceleration Upon a Change of Control.    Notwithstanding any vesting
provisions to the contrary, upon a Change of Control, Optionee shall fully vest
in one hundred percent (100%) of the then unvested shares subject to the Option
as of the date of such Change of Control.
 
(ii)  Acceleration following a Buy-Side Event.    Notwithstanding any vesting
provisions to the contrary, upon a Good Reason Event following a Buy-Side Event
during the term of that certain Employment Agreement by and between the Company
and Optionee dated as of October 10, 2001, Optionee shall fully vest in one
hundred percent (100%) of the then unvested shares subject to the Option as of
the date of such Good Reason Event.



3



--------------------------------------------------------------------------------

 
7.    Definitions.    For purposes of this Option Agreement, the following terms
shall have the meanings set forth below:
 
(a)  Buy-Side Event.    “Buy-Side Event” shall mean the (i) Company’s
acquisition, directly or indirectly, of securities of another corporation or
entity representing more than fifty percent (50%) of the total voting power
represented by such corporation or entity’s then outstanding voting securities
or (ii) a merger or consolidation of another corporation or entity with the
Company, or the Company’s purchase of all or substantially all the assets of
another corporation or entity, a result of which merger, consolidation or
purchase, the voting securities of such corporation or entity outstanding
immediately prior thereto do not continue to represent (either by remaining
outstanding or by being converted into voting securities of the Company) more
than fifty percent (50%) of the total voting power represented by the voting
securities of such corporation or entity or surviving entity outstanding
immediately after such merger, consolidation or sale.
 
(b)  Cause.    “Cause” shall mean Optionee’s:  (i) willful act of personal
dishonesty, gross misconduct, fraud or misrepresentation, taken by Optionee in
connection with his responsibilities as an employee of the Company, that is
seriously injurious to the Company; (ii) conviction of or plea of guilty or nolo
contendre to a felony; or (iii) willful and continued failure to substantially
perform his principal duties and/or obligations of employment (other than such
failure resulting from incapacity due to bonafide physical or mental illness),
which failure is not remedied within a period of forty-five (45) days after
written notice from the Company, specifically identifying the manner in which
the Company believes that Optionee has not substantially performed his duties
and/or obligations. No act or failure to act shall be considered “willful”
unless done or omitted to be done in bad faith and without reasonable belief
that the act or omission was in or not opposed to the best interests of the
Company.
 
(c)  Change of Control.    “Change of Control” shall mean the occurrence of any
of the following events:
 
(i)  the acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of the “beneficial ownership” (as defined in Rule 13d–3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities; or
 
(ii)  a merger or consolidation of the Company with any other corporation, or
the sale of all or substantially all the assets of the Company, a result of
which merger, consolidation or sale, the voting securities of the Company
outstanding immediately prior thereto do not continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity, including the parent corporation of such surviving entity)
more than fifty percent (50%) of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger, consolidation or sale; or
 
(iii)  the approval of a plan of complete liquidation or dissolution of the
Company; or



4



--------------------------------------------------------------------------------

 
(iv)  a change in the composition of the Board occurring within a 12–month
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are members of the Board as of the date of this Agreement, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of directors whose election was neither in connection with any
transactions described in subsections (i) or (ii), nor in connection with an
actual or threatened proxy contest relating to the election of directors to the
Board.
 
(d)  Good Reason Event.    “Good Reason Event” shall mean if following the
Company’s acquisition of another corporation or entity, the Board takes any of
the following “Actions,” without Optionee’s written consent and without Cause:
 
(i)  a reduction of fifteen percent (15%) or more of Optionee’s compensation
(including base salary and any non-discretionary and objective standard
incentive payments or bonus awards, but excluding facilities, fringe benefits
and perquisites included in subsection (iii) below) in effect immediately prior
to such reduction;
 
(ii)  a reduction of Optionee’s duties and/or responsibilities; or
 
(iii)  a substantial reduction, without good business reasons, of the
facilities, fringe benefits and perquisites available to Optionee prior to such
Action; and
 
(iv)  within thirty (30) days after any such Action, Optionee provides written
notice to the Board describing in reasonable detail the Action; and
 
(v)  the Board does not cure such Action within thirty (30) days after receipt
of Optionee’s notice.
 
8.    Tax Consequences.
 
Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
 
9.    Exercising the Option.
 
(a)  Nonstatutory Stock Option.    The Optionee may incur regular federal income
tax liability upon exercise of a NSO. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.



5



--------------------------------------------------------------------------------

 
(b)  Incentive Stock Option.    If this Option qualifies as an ISO, the Optionee
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the Fair Market Value of the Exercised Shares on the date
of exercise over their aggregate Exercise Price will be treated as an adjustment
to alternative minimum taxable income for federal tax purposes and may subject
the Optionee to alternative minimum tax in the year of exercise. In the event
that the Optionee ceases to be an Employee but remains a Service Provider, any
Incentive Stock Option of the Optionee that remains unexercised shall cease to
qualify as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option on the date three (3) months and one (1) day following
such change of status.
 
(c)  Disposition of Shares.
 
(i)  NSO.    If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.
 
(ii)  ISO.    If the Optionee holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.
 
(iii)  Notice of Disqualifying Disposition of ISO Shares.    If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the compensation income recognized
from such early disposition of ISO Shares by payment in cash or out of the
current earnings paid to the Optionee.
 
10.    Entire Agreement; Governing Law.
The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
 
11.    No Guarantee of Continued Service.



6



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.
 
OPTIONEE:
     
NEW FOCUS, INC.
X        /s/    R. CLARK HARRIS                      

--------------------------------------------------------------------------------

         
/s/    WILLIAM L. POTTS, JR., CFO

--------------------------------------------------------------------------------

Signature
         
By:    William L. Potts, Jr., CFO
    R. Clark Harris        

--------------------------------------------------------------------------------

           
Print Name
           
 

--------------------------------------------------------------------------------

           
Residence Address
           

--------------------------------------------------------------------------------

                         



7